PER CURIAM.
The adjudication of delinquency under review is affirmed but is hereby modified so as to (1) strike from the adjudication the finding of delinquency as to malicious mischief, inasmuch as the state concedes that it failed to establish at trial a prima facie case for such offense, and (2) reduce the finding of delinquency for burglary of a structure [§ 810.02(1), (3), Fla.Stat. (1989)] as stated in the adjudication herein to the lesser offense of trespass in a structure, a second-degree misdemeanor [§ 810.08(1), (2)(a), Fla.Stat. (1989)], inasmuch as the state concedes that it failed to establish at trial a prima facie case of burglary of a structure, but, plainly, established a prima facie case of trespass in a structure. G. C. v. State, 560 So.2d 1186 (Fla. 3d DCA 1990); B.D. v. State, 412 So.2d 70 (Fla. 1st DCA 1982); J.B. v. State, 405 So.2d 247 (Fla. 3d DCA 1981).
Affirmed as modified.